Exhibit 10.40 MIRA LACOUS Optionee BIO-KEY INTERNATIONAL, INC. NON-QUALIFIED STOCK OPTION AGREEMENT UNDER THE BIO-KEY INTERNATIONAL, INC. 2 This Agreement is made as of the date set forth on Schedule A hereto (the “Grant Date”) by and between Bio-key International, Inc., a Delaware corporation (the “Corporation”), and the person named on Schedule A hereto (the “Optionee”). WHEREAS, Optionee is an employee of the Corporation and the Corporation considers it desirable and in its best interest that Optionee be given an incentive to advance the interests of the Corporation by granting the Optionee an option to purchase shares of common stock of the Corporation (the “Common Stock”); NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree that as of the Grant Date, the Corporation hereby grants Optionee an option to purchase from it, upon and subject to the terms and conditions set forth in the Corporation’s 2004 Stock Incentive Plan, as amended from time to time (the “Plan”), a copy of which is attached hereto, that number of shares of the authorized and unissued Common Stock of the Corporation as is set forth on Schedule A hereto. 1.
